DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Lin Xiao (Reg# 72772) on 2/24/2021.

The application has been amended as follows: 

1. (Currently amended) An electronic device, comprising:
a middle frame comprising a sidewall;
a display assembly located at a front side of the middle frame;
a rear member located at a rear side of the middle frame; 
a protective member coupled to the sidewall of the middle frame and movable in forward and rearward directions, wherein the protective member has an initial position where a front end of the protective member is lower than or flush with an outer surface of the display assembly and a rear end of the protective member is lower than or flush with an outer surface ; and
a driving assembly provided to the middle frame and configured to drive the protective member to move away from the initial position and move back to the initial position,
wherein the driving assembly comprises an elastic member, a first magnet, and at least one second magnet; the elastic member has a first end coupled with the first magnet and a second end fitted with the protective member; and the at least one second magnet cooperates with the first magnet to urge the elastic member to drive the protective member to move towards the front position,
wherein the middle frame is formed with a mounting groove, the elastic member is arranged in the mounting groove, and the elastic member is configured to be elastically deformable in a moving direction of the protective member to normally drive the protective member to be restored to the initial position.
3. (Cancelled)
4. (Currently amended) The electronic device according to claim 2, wherein 
8. (Cancelled)
7, wherein the elastic member comprises:
an elastic arm provided in the mounting groove, a first movement space defined between a side surface of the elastic arm adjacent to the display assembly and an inner wall of the mounting groove opposite to the side surface of the elastic arm adjacent to the display assembly, and a second movement space defined between a side surface of the elastic arm away from the display assembly and an inner wall of the mounting groove opposite to the side surface of the elastic arm away from the display assembly; and
a snapping head provided on the elastic arm and inserted into the fitting groove to be fitted with the protective member.
14. (Currently amended) The electronic device according to claim 1, wherein the protective member is formed in a closed-loop shape and is located outside the display assembly, and a plurality of driving assemblies are provided and spaced apart from each other along a circumferential direction of the display assembly.
23. (Currently amended) An electronic device comprising:
a middle frame comprising a sidewall;
a display assembly located at a front side of the middle frame;
a rear member located at a rear side of the middle frame; 
a protective member movably coupled to the sidewall of the middle frame, wherein the protective member has an initial position where a front end of the protective member is lower than or flush with an outer surface of the display assembly and a rear end of the protective member is lower than or flush with an outer surface of the rear member; and a rear position ; and
a driving assembly provided to the middle frame and configured to drive the protective member to move from the initial position to the rear position,
wherein the driving assembly comprises an elastic member, a first magnet, and at least one second magnet; the elastic member has a first end coupled with the first magnet and a second end fitted with the protective member; the at least one second magnet cooperates with the first magnet to urge the elastic member to drive the protective member to move towards the rear position,
wherein the protective member is formed with a fitting groove, and the second end of the elastic member is inserted into the fitting groove to be fitted with the protective member;
the middle frame is formed with a mounting groove, the elastic member is arranged in the mounting groove, and the elastic member is configured to be elastically deformable in a moving direction of the protective member to normally drive the protective member to be restored to the initial position.
24. (Cancelled) 
25. (Cancelled) 
26. (Cancelled) 
27. (Currently amended) An electronic device, comprising:
a middle frame comprising a sidewall;
a display assembly located at a front side of the middle frame;
a rear member located at a rear side of the middle frame; 

a protective member movably coupled to the sidewall of the middle frame, wherein the protective member has an initial position where a front end of the protective member is lower than or flush with an outer surface of the display assembly and a rear end of the protective member is lower than or flush with an outer surface of the rear member; a front position where the front end of the protective member exceeds the outer surface of the display assembly when the sensor senses a fall of the electronic device with the display assembly facing downwards; and a rear position where the rear end of the protective member exceeds the outer surface of the rear member when the sensor senses a fall of the electronic device with the rear member facing downwards
a driving assembly provided to the middle frame and configured to drive the protective member to move away from the initial position and move back to the initial position,
wherein the driving assembly comprises an elastic member, a first magnet, and at least one second magnet; the elastic member has a first end coupled with the first magnet and a second end fitted with the protective member; and the at least one second magnet cooperates with the first magnet to urge the elastic member to drive the protective member to move towards the front position or the rear position,
wherein the middle frame is formed with a mounting groove, the elastic member is arranged in the mounting groove, and the elastic member is configured to be elastically deformable in a moving direction of the protective member to normally drive the protective member to be restored to the initial position.
28. (Cancelled)
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2020 and 1/15/2021 has been considered by the examiner.

Reasons for allowance
Claims 1-2, 4-7, 9-10, 14-15, 21-23 and 27 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
An electronic device, comprising:
a middle frame comprising a sidewall;
a display assembly located at a front side of the middle frame;
a rear member located at a rear side of the middle frame; 
a protective member coupled to the sidewall of the middle frame and movable in forward and rearward directions, wherein the protective member has an initial position where a front end of the protective member is lower than or flush with an outer surface of the display assembly and a rear end of the protective member is lower than or flush with an outer surface of the rear member; and a front position where the front end of the protective exceeds the outer surface of the display assembly and protects the display assembly when the electronic device drops; and
a driving assembly provided to the middle frame and configured to drive the protective member to move away from the initial position and move back to the initial position,
wherein the driving assembly comprises an elastic member, a first magnet, and at least one second magnet; the elastic member has a first end coupled with the first magnet and a second end fitted with the protective member; and the at least one second magnet cooperates with the first magnet to urge the elastic member to drive the protective member to move towards the front position,
wherein the middle frame is formed with a mounting groove, the elastic member is arranged in the mounting groove, and the elastic member is configured to be elastically deformable in a moving direction of the protective member to normally drive the protective member to be restored to the initial position.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the electronic device comprising a middle frame having a side wall, display assembly located at front side of the middle frame and a rear member located at a rear side of the middle furthermore the details of the protective member coupled to the side wall of the middle frame and protecting the display assembly or being flushed or lower to the display assembly based on the position; in addition the mechanical structures of the drive assembly as claimed and where the components of the drive assembly are position with respect to the middle frame and the protective member as claimed in the last 

The primary reason for allowance of independent claim 23 the prior art of record, individually or in combination does not teach or fairly suggest:
An electronic device comprising:
a middle frame comprising a sidewall;
a display assembly located at a front side of the middle frame;
a rear member located at a rear side of the middle frame; 
a protective member movably coupled to the sidewall of the middle frame, wherein the protective member has an initial position where a front end of the protective member is lower than or flush with an outer surface of the display assembly and a rear end of the protective member is lower than or flush with an outer surface of the rear member; and a rear position where the rear end of the protective member exceeds the outer surface of the rear member and protects the rear member when the electronic device drop; and
a driving assembly provided to the middle frame and configured to drive the protective member to move from the initial position to the rear position,
wherein the driving assembly comprises an elastic member, a first magnet, and at least one second magnet; the elastic member has a first end coupled with the first magnet and a second end fitted with the protective member; the at least one second magnet cooperates with the first magnet to urge the elastic member to drive the protective member to move towards the rear position,
wherein the protective member is formed with a fitting groove, and the second end of the elastic member is inserted into the fitting groove to be fitted with the protective member;
the middle frame is formed with a mounting groove, the elastic member is arranged in the mounting groove, and the elastic member is configured to be elastically deformable in a moving direction of the protective member to normally drive the protective member to be restored to the initial position.

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the electronic device comprising a middle frame having a side wall, display assembly located at front side of the middle frame and a rear member located at a rear side of the middle furthermore the details of the protective member coupled to the side wall of the middle frame and protecting the display assembly or being flushed or lower to the display assembly based on the position; in addition the mechanical structures of the drive assembly as claimed and where the components of the drive assembly are position with respect to the middle frame and the protective member as claimed in the last three clause of the claim, at least the highlighted configuration in combination of the remaining 

The primary reason for allowance of independent claim 27 the prior art of record, individually or in combination does not teach or fairly suggest:
An electronic device, comprising:
a middle frame comprising a sidewall;
a display assembly located at a front side of the middle frame;
a rear member located at a rear side of the middle frame; 
a sensor configured to sense a dropping state of the electronic device; 
a protective member movably coupled to the sidewall of the middle frame, wherein the protective member has an initial position where a front end of the protective member is lower than or flush with an outer surface of the display assembly and a rear end of the protective member is lower than or flush with an outer surface of the rear member; a front position where the front end of the protective member exceeds the outer surface of the display assembly when the sensor senses a fall of the electronic device with the display assembly facing downwards; and a rear position where the rear end of the protective member exceeds the outer surface of the rear member when the sensor senses a fall of the electronic device with the rear member facing downwards; and
a driving assembly provided to the middle frame and configured to drive the protective member to move away from the initial position and move back to the initial position,
wherein the driving assembly comprises an elastic member, a first magnet, and at least one second magnet; the elastic member has a first end coupled with the first magnet and a second end fitted with the protective member; and the at least one second magnet cooperates with the first magnet to urge the elastic member to drive the protective member to move towards the front position or the rear position,
wherein the middle frame is formed with a mounting groove, the elastic member is arranged in the mounting groove, and the elastic member is configured to be elastically deformable in a moving direction of the protective member to normally drive the protective member to be restored to the initial position.

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the electronic device comprising a middle frame having a side wall, display assembly located at front side of the middle frame and a rear member located at a rear side of the middle furthermore the details of the protective member coupled to the side wall of the middle frame and protecting the display assembly or being flushed or lower to the display assembly based on the position; in addition the mechanical structures of the drive assembly as claimed and where the components of the drive assembly are position with respect to the middle frame and the protective member as claimed in the last three clause of the claim, at least the highlighted configuration in combination of the remaining 
The closet prior art is Hart et al. US Pub 2011/0194230,  Hart is cited in the IDS and was used for the European search report, which is provided by the applicant (1/15/2021). 
Hart teaches an electronic device comprising a middle frame comprises a sidewall; display assembly located at a front side of the middle frame and a rear member located at a rear side of the middle frame and a protective member (figure 5b, 502) coupled to the sidewall of the middle frame. 
Hart does not teach the specific of the driving assembly and the operation as claimed by the applicant. In specific Hart does not explicitly or implicitly teach a driving assembly provided to the middle frame and configured to drive the protective member to move away from the initial position and move back to the initial position, wherein the driving assembly comprises an elastic member, a first magnet, and at least one second magnet; the elastic member has a first end coupled with the first magnet and a second end fitted with the protective member; and the at least one second magnet cooperates with the first magnet to urge the elastic member to drive the protective member to move towards the front position or the rear position, wherein the middle frame is formed with a mounting groove, the elastic member is arranged in the mounting groove, and the elastic member is configured to be elastically deformable in a moving 
Therefore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Another close prior art of record is Rivellini et al. US Patent 10315828.
Rivellini teaches an electronic device comprising a display and walls and protective member that activates when detecting fall and protect the display assembly of the device (Figures 1-6). However, the arrangement of the driving assembly of Rivellini and operation of Rivellini is not anticipated or obvious over the electronic device as claimed by the applicant. Specifically, Rivellini does not teach the specific of the driving assembly and the operation as claimed by the applicant. In specific Hart does not explicitly or implicitly teach a driving assembly provided to the middle frame and configured to drive the protective member to move away from the initial position and move back to the initial position, wherein the driving assembly comprises an elastic member, a first magnet, and at least one second magnet; the elastic member has a first end coupled with the first magnet and a second end fitted with the protective member; and the at least one second magnet cooperates with the first magnet to urge the elastic member to drive the protective member to move towards the front position or the rear position, wherein the middle frame is formed with a mounting groove, the elastic member is arranged in the mounting groove, and the elastic member is configured to be elastically deformable in a moving direction of the protective member to normally drive the 
Therefore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Other close prior arts of record provided in the PTO-892 by the office when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. Furthermore, the detail as highlighted under Rivellini and Hart prior art is not being taught by any of the prior arts of record and in examiner’s opinion this would not be combinable under obviousness. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841